Citation Nr: 1402990	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-33 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected type II diabetes mellitus (DMII).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1957 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The record reflects that the Veteran is living overseas.

Although the Veteran had initiated appeals with respect to the denial of claims for increased disability ratings for peripheral vascular disease of the bilateral lower extremities and for coronary artery disease (CAD), and a claim for service connection for a disability manifested by weight loss, he specifically excluded the increased rating claims for peripheral vascular disease of the bilateral lower extremities and the service connection claim for a disability manifested by weight loss from his December 2011 substantive appeal, filed in response to the November 2011 statement of the case (SOC).  See 38 C.F.R. § 20.302(b) (2013).  Additionally, he did not file a substantive appeal with respect to the increased rating claim for CAD, following issuance of the May 2012 SOC.  As such, these additional claims are not on appeal before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The severity of the Veteran's service-connected DMII was last evaluated in a March 2010 examination conducted at the U.S. Army Health Center in Vicenza, Italy.  The Veteran's representative contended in the June 2013 Informal Hearing Presentation that the Veteran's diabetes had increased in severity and warranted a higher rating.  The representative requested remand in order for a new compensation and pension examination to be conducted.  Given the contentions regarding an increase in severity of the Veteran's DMII, VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of his DMII.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment received for his service-connected type II diabetes mellitus during the pendency of his appeal (since August 2008).  After obtaining any necessary authorization, all reasonable attempts should be made to obtain identified records.  

2.  Thereafter, arrange for an appropriate examination for the Veteran, taking in consideration his residence abroad, in order to determine the current severity of his DMII.  The claims file should be reviewed in association with the examination.  All necessary studies and tests should be conducted.

The examiner should identify and describe the current severity and any other complications attributable to the Veteran's service-connected DMII.  

Specifically, the examiner should state whether the Veteran's diabetes mellitus requires oral hypoglycemic agents or insulin, and if so, the frequency of injections.  Any diet restrictions and regulation of activities (i.e., avoidance of strenuous occupational and recreational activities) should be identified.  

The examiner should further identify how many episodes of ketoacidosis or hypoglycemic reactions the Veteran has had over one-year periods beginning in August 2008, and the number of any hospitalizations required for such reactions.  

The examiner should also identify the frequency of required diabetic medical care required by the Veteran.  Any weight loss or loss of strength should be identified.  

3.  Readjudicate the Veteran's increased rating claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

